SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-24751 SALISBURY BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1514263 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 5 Bissell Street, Lakeville, CT (Address of principal executive offices) (Zip code) (860) 435-9801 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares of Common Stock outstanding as of August 1, 2011, is 1,688,731. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income for the three and six month periods ended June 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Changes in Shareholders' Equity for the six month periods ended June 30, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the six month periods ended June 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures of Market Risk 39 Item 4. Controls and Procedures 40 PART II Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other information 41 Item 6. Exhibits 41 2 Table of Contents PART I - FINANCIAL INFORMATION Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED BALANCE SHEETS in thousands (except share data) June 30, 2011 Unaudited December 31, 2010 ASSETS Cash and due from banks $ $ Interest bearing demand deposits with other banks Total cash and cash equivalents Interest bearing time deposits with other banks - Securities Available-for-sale at fair value Held-to-maturity at amortized cost (fair value: $54 and $58) 53 56 Federal Home Loan Bank of Boston stock at cost Loans held-for-sale Loans receivable, net (allowance for loan losses: $3,979 and $3,920) Investment in real estate 75 75 Other real estate owned Bank premises and equipment, net Goodwill Intangible assets (net of accumulated amortization: $1,412 and $1,301) Accrued interest receivable Cash surrender value of life insurance policies Deferred taxes Other assets Total Assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Deposits Demand (non-interest bearing) $ $ Demand (interest bearing) Money market Savings and other Certificates of deposit Total deposits Repurchase agreements Federal Home Loan Bank of Boston advances Accrued interest and other liabilities Total Liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock - $.01 per share par value Authorized: 25,000; Shares issued: 8,816; Liquidation preference: $1,000 per share Common stock - $.10 per share par value Authorized: 3,000,000; Issued: 1,688,731 and 1,687,661 Common stock warrants outstanding Paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ 3 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME Three months ended Six months ended Periods ended June 30, (in thousands except per share amounts) unaudited Interest and dividend income Interest and fees on loans $ Interest on debt securities Taxable Tax exempt Other interest and dividends 38 38 75 84 Total interest and dividend income Interest expense Deposits Repurchase agreements 12 19 27 46 Federal Home Loan Bank of Boston advances Total interest expense Net interest income Provision for loan losses Net interest and dividend income after provision for loan losses Non-interest income Trust and wealth advisory Service charges and fees Gains on sales of mortgage loans, net 59 Mortgage servicing, net (5 ) 27 26 60 Gains on securities, net - 1 11 1 Other 58 89 Total non-interest income Non-interest expense Salaries Employee benefits Premises and equipment Data processing Professional fees Collections and OREO 21 43 FDIC insurance Marketing and community support 92 59 Amortization of intangibles 56 56 Other Total non-interest expense Income before income taxes Income tax provision Net income $ Net income available to common shareholders $ Basic and diluted earnings per share $ Common dividends per share 4 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Common Stock Preferred Paid-in Retained Accumulated other comp- Total share- holders' (dollars in thousands) unaudited Shares Amount Stock Warrants capital earnings rehensive loss equity Balances at December 31, 2009 $ ) $ Net income for period - Other comprehensive income, net of tax - Total comprehensive income Amortization (accretion) of preferred stock - - 10 - - ) - - Common stock dividends paid - ) - ) Preferred stock dividends paid - ) - ) Issuance of common stock for director fees - - - 23 - - 23 Balances at June 30, 2010 $ ) $ Balances at December 31, 2010 $ ) $ Net income for period - Other comprehensive income, net of tax - Total comprehensive income Amortization (accretion) of preferred stock - - 11 - - ) - - Common stock dividends paid - ) - ) Preferred stock dividends paid - ) - ) Issuance of common stock for director fees 1 - - 27 - - 28 Balances June 30, 2011 $ ) $ 5 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended June 30, (in thousands) unaudited Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Accretion), amortization and depreciation Securities Bank premises and equipment Core deposit intangible Mortgage servicing rights 74 Fair value adjustment on loans 22 22 Gain of calls of securities available-for-sale ) (1 ) Write down of other real estate owned - Provision for loan losses Decrease in loans held-for-sale Increase in deferred loan origination fees and costs, net ) ) Mortgage servicing rights originated ) ) Decrease (increase) in mortgage servicing rights impairment reserve 15 (5 ) Decrease (increase) in interest receivable 45 ) Deferred tax benefit ) ) Decrease in prepaid expenses Increase in cash surrender value of life insurance policies ) ) Decrease (increase) in income tax receivable ) Decrease in other assets 17 40 (Decrease) increase in accrued expenses ) 46 Decrease in interest payable ) ) (Decrease) increase in other liabilities ) Issuance of shares for directors’ fee 27 23 Net cash provided by operating activities Investing Activities Proceeds from maturities of interest-bearing time deposits - Purchases of securities available-for-sale ) ) Proceeds from calls of securities available-for-sale Proceeds from maturities of securities available-for-sale Proceeds from maturities of securities held-to-maturity 3 3 Loan originations and principle collections, net ) ) Recoveries of loans previously charged-off 22 14 Proceeds from sale of other real estate owned - Capital expenditures ) ) Net cash provided (utilized) by investing activities ) Financing Activities Increase in deposit transaction accounts, net Decrease in time deposits, net ) ) Decrease in securities sold under agreements to repurchase, net ) ) Principal payments on Federal Home Loan Bank of Boston advances ) ) Common stock dividends paid ) ) Preferred stock dividends paid ) ) Net cash provided (utilized) by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during period Interest $ $ Income taxes 79 Non-cash transfers Transfer from loans to other real estate owned - 6 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 - BASIS OF PRESENTATION The interim (unaudited) consolidated financial statements of Salisbury Bancorp, Inc. ("Salisbury") include those of Salisbury and its wholly owned subsidiary, Salisbury Bank and Trust Company (the "Bank"). In the opinion of management, the interim unaudited consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position of Salisbury and the statements of income, shareholders’ equity and cash flows for the interim periods presented. The financial statements have been prepared in accordance with generally accepted accounting principles.In preparing the financial statements, management is required to make extensive use of estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet, and revenues and expenses for the period. Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with the determination of the allowance for loan losses and valuation of real estate, management obtains independent appraisals for significant properties. Certain financial information, which is normally included in financial statements prepared in accordance with generally accepted accounting principles, but which is not required for interim reporting purposes, has been condensed or omitted. Operating results for the interim period ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.The accompanying condensed financial statements should be read in conjunction with the financial statements and notes thereto included in Salisbury's 2010 Annual Report on Form 10-K for the period ended December 31, 2010. The allowance for loan losses is a significant accounting policy and is presented in the Notes to Consolidated Financial Statements and in Management’s Discussion and Analysis, which provide information on how significant assets are valued in the financial statements and how those values are determined.Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions and estimates underlying those amounts, management has identified the determination of the allowance for loan losses to be the accounting area that requires the most subjective judgments, and as such could be most subject to revision as new information becomes available. Impact of New Accounting Pronouncements Issued In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.Under this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.An entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.An entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented.The amendments in this ASU should be applied retrospectively.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards.”The amendments in this ASU explain how to measure fair value.They do not require additional fair value measurements and are not intended to establish valuation standards or affect valuation practices outside of financial reporting.The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. In April 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-02, “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” This ASU provides additional guidance or clarification to help creditors determine whether a restructuring constitutes a troubled debt restructuring. For public entities, the amendments in this ASU are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption.As a result of applying these amendments, an entity may identify receivables that are newly considered impaired, and should measure impairment on those receivables prospectively for the first interim or annual period beginning on or after June 15, 2011.Additional disclosures are also required under this ASU. Salisbury does not expect this ASU to have a significant impact on its financial position or results of operations. 7 Table of Contents In April 2011, the FASB issued ASU 2011-03, “Reconsideration of Effective Control for Repurchase Agreements.”The objective of this ASU is to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.This ASU prescribes when an entity may or may not recognize a sale upon the transfer of financial assets subject to repurchase agreements.The guidance in this ASU is effective for the first interim or annual period beginning on or after December 15, 2011.Early adoption is not permitted. In December 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-28, “Intangibles - Goodwill and Other.”This ASU addresses when to perform step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For public entities, the amendments in this ASU are effective for fiscal years and interim periods beginning after December 15, 2010. In December 2010, the FASB issued ASU 2010-29, “Disclosure of Supplementary Pro Forma Information for Business Combinations.”This ASU addresses diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations.This ASU is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.”This ASU is created to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables.This ASU is intended to provide additional information to assist financial statement users in assessing the entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses.The amendments in this ASU are effective as of the end of a reporting period for interim and annual reporting periods ending on or after December 15, 2010.The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. In April 2010, the FASB issued ASU 2010-18, “Effect of a Loan Modification When the Loan is Part of a Pool That is Accounted for as a Single Asset.”As a result of this ASU, modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity continues to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change.The amendments in this ASU are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010, with the amendments to be applied prospectively.This ASU did not have a significant impact on Salisbury’s financial position or results of operations. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.”The ASU requires disclosing the amounts of significant transfers in and out of Level 1 and 2 of the fair value hierarchy and describing the reasons for the transfers.The disclosures are effective for reporting periods beginning after December 15, 2009.Salisbury adopted ASU 2010-06 as of January 1, 2010.The required disclosures are included in Note 10, “Fair Value Measurements,” to the consolidated Financial Statements. Additionally, disclosures of the gross purchases, sales, issuances and settlements activity in the Level 3 of the fair value measurement hierarchy are effective for interim and annual reporting periods beginning after December 15, 2010. In March 2010, the FASB issued ASU 2010-11, “Scope Exception Related to Embedded Credit Derivatives.”The ASU clarifies that certain embedded derivatives, such as those contained in certain securitizations, CDOs and structured notes, should be considered embedded credit derivatives subject to potential bifurcation and separate fair value accounting. The ASU allows any beneficial interest issued by a securitization vehicle to be accounted for under the fair value option at transition. The requirements are effective July 1, 2010.This standard did not have a significant impact on Salisbury’s financial position or results of operations. 8 Table of Contents NOTE 2 - SECURITIES The composition of securities is as follows: (in thousands) Amortized cost (1) Gross un- realized gains Gross un- realized losses Fair value June 30, 2011 Available-for-sale U.S. Treasury notes $ $ $ - $ U.S. Government Agency notes - Municipal bonds ) Mortgage backed securities U.S. Government Agencies (1
